Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared L. DuJack on November 19, 2021.

The application has been amended as follows: 
Claims 3, 4, 5, 9 and 10 have been amended as follows and claim 11 has been added.
(Currently Amended) The device according to claim 1, wherein the device for treating containers 
4. 	(Currently Amended) The device according to claim 1, wherein the device for treating containers any individual reshaping station.

of the reshaping device is suitable and intended for changing a sequence of plastic preforms discharged from the heating device, so that these plastic preforms are transferred to the reshaping device in a modified sequence.
9. (Currently Amended) The device according to claim 1, wherein the device for treating containers 
10. (Currently Amended) A method for treating containers using a device, wherein plastic preforms are heated by a heating device, wherein the heating device has heating stations which heat the plastic preforms individually and wherein a transport device transports the plastic preforms individually through the heating device, wherein furthermore a reshaping device reshapes the plastic preforms heated by the heating device into plastic containers, wherein the reshaping device is arranged downstream of the heating device in the transport direction of the plastic preforms, and wherein the reshaping device has a movable support, on which reshaping stations are arranged for reshaping the plastic preforms into the plastic containers, and a transport device is provided for transporting the heated plastic preforms individually from the heating device to the reshaping device, and a decorating device is provided, which is arranged downstream of the reshaping device in the transport direction of the plastic containers, wherein this decorating device has a transport device for individual transport of the plastic containers, and wherein the decorating device has at least one decorating assembly or a plurality of decorating assemblies which decorate the plastic containers, wherein at least one assignment between at 
wherein the assignment at least in some instances enables the substantially simultaneous production of two different products, without refitting work having to be carried out on the device, wherein the decorating device is a labelling, wherein the filling device has a plurality of filling elements, wherein the filling elements have filling valves which are suitable and intended for filling the plastic containers with different products and at least one filling valve is a flexible filling valve which can fill up to five different products and quantities of products, so that simultaneous filling with different products is possible.
11. 	(New) The device according to claim 1, wherein the device for treating containers machine has a changing robot which facilitates a change of blow molds of any individual reshaping station.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        11/19/2021